Title: To Thomas Jefferson from Edmund Randolph, 2 May 1793
From: Randolph, Edmund
To: Jefferson, Thomas



E. Randolph to Mr. Jefferson
May 2. 1793.

There is, without doubt, a protection due to foreign built vessels, owned by American citizens; altho’ they cannot claim the privileges, belonging to Vessels of the U.S. For the former are no less neutral property, than the latter.
The usual evidence of the neutral ownership of vessels is a certificate from the officers of the customs; who may and in the papers, granted on clearing out, generally do, I believe, express, in whom, of what country, the property resides. If I do not err in this, the security to such vessels would seem to be sufficiently provided for already. In the instances of the French and Dutch, the sealetters add a further assurance.
Is it then expedient to call upon the President to take a part in this business? For the facts, he must appeal to the certificate from the customhouse; the seal of the customhouse is current and authentic every where; and if the President is to interpose now, in order to make the thing more authentic, into what may he not on other occasions be led?
The President’s name would not go farther in a court, than that of a collector under the seal of office; cruisers would therefore be as free to dispense with his testimonial, as that of the collector, and if he should happen to certify, that a vessel is neutral property, when in truth she is not, will not the character of government be committed?
